DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action March 8, 2021 has been entered.
 
Claim Interpretation
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 15, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sehgal et al. (Pub. No. US 2016/0141047) in view of Pudipeddi et al. (Pub. No. US 2002/0147881) and PARK et al. (Pub. No. US 2018/0373460).

Claim 1:
Sehgal et al. disclose a system comprising: 
a memory component [figs. 1, 19; par. 0049, 0095]; and 
a processing device, operatively coupled with the memory component, to: 
identify a first data block of a plurality of data blocks in a first portion of the memory component, the first data block being identified based on a read count associated with the first data block satisfying a first threshold criterion pertaining to the read count [figs. 1, 19; pars. 0008, 0086-0087, 0089, 0094 – A read count is used to identify candidate word line of a block that satisfies a read disturb threshold]; and 
in response to determining that the second portion of the memory component has the amount of unused storage to store the data stored at the first data block, relocate data stored at the first data block in the first [figs. 1, 19; pars. 0008, 0086-0087, 0089, 0094 – Data satisfying a read count threshold is relocated from a MLC block to a SLC block]
wherein the second portion of the memory component is associated with a lower read latency than the first portion [figs. 1, 19; pars. 0008, 0086-0087, 0089, 0094 – SLC has a lower read latency than MLC].
However, Sehgal et al. do not specifically disclose:
a processing device, operatively coupled with the memory component, to:
determine whether a second portion of the memory component has an amount of unused storage to store data stored at the first data block [Sehgal et al. disclose copying data from MLC to SLC memory, but do not appear to specifically disclose determining whether there is available space prior to copying.  Examiner believes that a controller would have to locate a target location prior to migrating the data, however, in the interest of clarity and compact prosecution, an additional reference is being provided];
In the same field of endeavor, Pudipeddi et al. disclose:
a processing device, operatively coupled with the memory component, to:
determine whether a second portion of the memory component has an amount of unused storage to store data stored at the first data block [par. 0080 – It is determined whether there is sufficient free space prior to migrating the data];
[Pudipeddi et al. - par. 0080].

Sehgal et al. and Pudipeddi et al. disclose all the limitations above but do not specifically disclose:
wherein the first threshold criterion is based on a deviation of the read count associated with the first data block with respect to at least one of an average read count, a highest read count, or a median read count of the plurality of data blocks in the first portion of the memory component;
In the same field of endeavor, PARK et al. disclose:
wherein the first threshold criterion is based on a deviation of the read count associated with the first data block with respect to at least one of an average read count, a highest read count, or a median read count of the plurality of data blocks in the first portion of the memory component [fig. 6A; pars. 0089-0101, particularly 0096 – It is determined whether the deviation of the read count of the block from the average read count of memory blocks exceeds a threshold. (“At step S616, the detector 148 may determine whether or not a remaining value obtained by subtracting the average read count value (“y”) of step S615 from the read count value (“x”) of step S614 is over a predetermined threshold.”)];


Claim 15:
Sehgal et al. disclose a non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to: 
identify a first data block of a plurality of data blocks in a first portion of a memory component, the first data block being identified based on a read count associated with the first data block satisfying a first threshold condition pertaining to the read count [figs. 1, 19; pars. 0008, 0086-0087, 0089, 0094 – A read count is used to identify candidate word line of a block that satisfies a read disturb threshold]; and 
in response to determining that the second portion of the memory component has the amount of unused storage to store the data stored at the first data block, relocate data stored at the first data block in the first portion of the memory component to a second data block in the second portion of the memory component [figs. 1, 19; pars. 0008, 0086-0087, 0089, 0094 – Data satisfying a read count threshold is relocated from a MLC block to a SLC block]
wherein the second portion of the memory component is associated with a lower read latency than the first portion [figs. 1, 19; pars. 0008, 0086-0087, 0089, 0094 – SLC has a lower read latency than MLC].
However, Sehgal et al. do not specifically disclose instructions that:
determine whether a second portion of the memory component has an amount of unused storage to store data stored at the first data block [Sehgal et al. disclose copying data from MLC to SLC memory, but do not appear to specifically disclose determining whether there is available space prior to copying.  Examiner believes that a controller would have to locate a target location prior to migrating the data, however, in the interest of clarity and compact prosecution, an additional reference is being provided];
In the same field of endeavor, Pudipeddi et al. disclose:
determine whether a second portion of the memory component has an amount of unused storage to store data stored at the first data block [par. 0080 – It is determined whether there is sufficient free space prior to migrating the data];
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sehgal et al. to include checking for free space prior to migration, as taught by Pudipeddi et al., in order to ensure that the migration operation is successful [Pudipeddi et al. - par. 0080].

Sehgal et al. and Pudipeddi et al. disclose all the limitations above but do not specifically disclose:
wherein the first threshold criterion is based on a deviation of the read count associated with the first data block with respect to at least one of an average read count, a highest read count, or a median read count of the plurality of data blocks in the first portion of the memory component;
In the same field of endeavor, PARK et al. disclose:
wherein the first threshold criterion is based on a deviation of the read count associated with the first data block with respect to at least one of an average read count, a highest read count, or a median read count of the plurality of data blocks in the first portion of the memory component [fig. 6A; pars. 0089-0101, particularly 0096 – It is determined whether the deviation of the read count of the block from the average read count of memory blocks exceeds a threshold. (“At step S616, the detector 148 may determine whether or not a remaining value obtained by subtracting the average read count value (“y”) of step S615 from the read count value (“x”) of step S614 is over a predetermined threshold.”)];
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Sehgal et al. and Pudipeddi et al. to include a dynamic threshold, as taught by PARK et al., in order to allow read hotness to be determined relative to other blocks rather than statically (i.e. determining that a block is hot relative other to other blocks rather than determining a number of blocks are hot relative to a static value).

Claim 21:

identifying a first data block of a plurality of data blocks in a first portion of the memory component, the first data block being identified based on a read count associated with the first data block satisfying a first threshold criterion pertaining to the read count [figs. 1, 19; pars. 0008, 0086-0087, 0089, 0094 – A read count is used to identify candidate word line of a block that satisfies a read disturb threshold]; and 
in response to determining that the second portion of the memory component has the amount of unused storage to store the data stored at the first data block, relocating data stored at the first data block in the first portion of the memory component to a second data block in the second portion of the memory component [figs. 1, 19; pars. 0008, 0086-0087, 0089, 0094 – Data satisfying a read count threshold is relocated from a MLC block to a SLC block; As per MPEP 2111.04(II), this limitation is not required as it is based on a condition that is not positively recited as occurring as part of the method]
wherein the second portion of the memory component is associated with a lower read latency than the first portion [figs. 1, 19; pars. 0008, 0086-0087, 0089, 0094 – SLC has a lower read latency than MLC].
However, Sehgal et al. do not specifically disclose:
determining whether a second portion of the memory component has an amount of unused storage to store data stored at the first data block [Sehgal et al. disclose copying data from MLC to SLC memory, but do not appear to specifically disclose determining whether there is available space prior to copying.  Examiner believes that a controller would have to locate a target location prior to migrating the data, however, in the interest of clarity and compact prosecution, an additional reference is being provided];
In the same field of endeavor, Pudipeddi et al. disclose:
determining whether a second portion of the memory component has an amount of unused storage to store data stored at the first data block [Sehgal et al. disclose copying data from MLC to SLC memory, but do not appear to specifically disclose determining whether there is available space prior to copying.  Examiner believes that a controller would have to locate a target location prior to migrating the data, however, in the interest of clarity and compact prosecution, an additional reference is being provided];
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sehgal et al. to include checking for free space prior to migration, as taught by Pudipeddi et al., in order to ensure that the migration operation is successful [Pudipeddi et al. - par. 0080].

Sehgal et al. and Pudipeddi et al. disclose all the limitations above but do not specifically disclose:
wherein the first threshold criterion is based on a deviation of the read count associated with the first data block with respect to at least one of an average read count, a highest read count, or a median read count of the plurality of data blocks in the first portion of the memory component;
In the same field of endeavor, PARK et al. disclose:
wherein the first threshold criterion is based on a deviation of the read count associated with the first data block with respect to at least one of an average read count, a highest read count, or a median read count of the plurality of data blocks in the first portion of the memory component [fig. 6A; pars. 0089-0101, particularly 0096 – It is determined whether the deviation of the read count of the block from the average read count of memory blocks exceeds a threshold. (“At step S616, the detector 148 may determine whether or not a remaining value obtained by subtracting the average read count value (“y”) of step S615 from the read count value (“x”) of step S614 is over a predetermined threshold.”)];
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Sehgal et al. and Pudipeddi et al. to include a dynamic threshold, as taught by PARK et al., in order to allow read hotness to be determined relative to other blocks rather than statically (i.e. determining that a block is hot relative other to other blocks rather than determining a number of blocks are hot relative to a static value).

Claims 2, 16, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sehgal et al. (Pub. No. US 2016/0141047) in view of Pudipeddi et al. (Pub. No. US 2002/0147881) and PARK et al. (Pub. No. US 2018/0373460) as applied to claims 1, 15, and 21 above, respectively, and further in view of Hyun et al. (Pub. No. US 2015/0193302).

Claims 2, 16, 22 (as applied to claims 1, 15, and 21 above, respectively):
Sehgal et al. disclose:
wherein the second portion of the memory component comprises one or more single-level cell (SLCs) [fig. 19 – SLC blocks].
However, Sehgal et al., Pudipeddi et al., and PARK et al. do not specifically disclose:
wherein the first portion of the memory component comprises one or more quad-level cells (QLCs) [Sehgal et al. discloses SLC serving as a buffer for MLC, not QLC].
In the same field of endeavor, Hyun et al. disclose:
wherein the first portion of the memory component comprises one or more quad-level cells (QLCs) [par. 0066-0067 – SLC may serve as a buffer (cache) for QLC].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Sehgal et al., Pudipeddi et al., and PARK et al. to replace the MLC with QLC, as taught by Hyun et al., as QLC has a higher storage density than MLC [Hyun et al. - pars. 0066-0067].

Claims 3, 7, 17, 23, 24, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sehgal et al. (Pub. No. US 2016/0141047) in view of Pudipeddi et al. (Pub. No. US 2002/0147881) and PARK et al. (Pub. No. US 2018/0373460) as applied to claim 1 above, and further in view of SEGAL et al. (Pub. No. US 2011/0271043).

Claims 3, 17, and 23 (as applied to claims 1, 15, and 21 above, respectively):
Sehgal et al., Pudipeddi et al., and PARK et al. disclose all the limitations above but do not specifically disclose:
wherein the processing device is further to: 
determine whether an amount of data written to the memory component satisfies a second threshold criterion pertaining to a data threshold, wherein identifying the first data block of the plurality of data blocks in the first portion of the memory component is in response to determining that the amount of data written to the memory component satisfies the second threshold criterion.
In the same field of endeavor, SEGAL et al. disclose:
wherein the processing device is further to: 
determine whether an amount of data written to the memory component satisfies a second threshold criterion pertaining to a data threshold, wherein identifying the first data block of the plurality of data blocks in the first portion of the memory component is in response to determining that the amount of data written to the memory component satisfies the second threshold criterion [par. 0034 – It is determined if a lifetime number of writes have occurred, and if so, no more writes to the memory are permitted (e.g. data will no longer be migrated)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Sehgal et al., Pudipeddi et al., and PARK et al. to include disabling writes after a lifetime number of [SEGAL et al. - par. 0034].

Claims 7 and 27 (as applied to claims 1 and 21 above, respectively):
Sehgal et al. and Pudipeddi et al. disclose all the limitations above but do not specifically disclose:
wherein the processing device is further to: 
determine whether a number of programming operations performed on the memory component satisfies a fourth threshold condition; and 
in response to determining that the number of programming operations performed on the memory component satisfies the fourth threshold condition, determine to not relocate subsequent data [With respect to claim 27, As per MPEP 2111.04(II), this limitation is not required as it is based on a condition that is not positively recited as occurring as part of the method].
In the same field of endeavor, SEGAL et al. disclose:
wherein the processing device is further to: 
determine whether a number of programming operations performed on the memory component satisfies a fourth threshold condition [par. 0034 – It is determined if a lifetime number of writes have occurred]; and 
in response to determining that the number of programming operations performed on the memory component satisfies the fourth threshold condition, determine to not relocate subsequent data [par. 0034 – If a lifetime number of writes have occurred, no more writes to the memory are permitted].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Sehgal et al. and Pudipeddi et al., and PARK et al. to include disabling writes after a lifetime number of writes have occurred, as taught by SEGAL et al., in order to preserve the data in the memory by preventing total failure of the memory device [SEGAL et al. - par. 0034].

Claim 24 (as applied to claim 23 above):
SEGAL et al. disclose the method, further comprising: 
determining whether a number of programming operations performed on the memory component is below an anticipated value [par. 0034 – It is determined if a lifetime number of writes have occurred (e.g. whether the number of writes is below an anticipated number of writes tolerated by the device)]; and 
in response to determining that the number of programming operations performed on the memory component is below the anticipated value, decreasing the data threshold [As per MPEP 2111.04(II), this limitation is not required as it is based on a condition that is not positively recited as occurring as part of the method].

Claims 5, 19, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sehgal et al. (Pub. No. US 2016/0141047) in view of Pudipeddi et al. (Pub. No. US 2002/0147881) and PARK et al. (Pub. No. US 2018/0373460) as applied to claims 1, 15, and 21 above, respectively, and further in view of Wu et al. (Pub. No. US 2017/0075812).

Claims 5, 19, and 25 (as applied to claims 1, 15, and 21 above, respectively):
Sehgal et al., Pudipeddi et al., and PARK et al. disclose all the limitations above but do not specifically disclose:
wherein the processing device is further to: 
determine whether an amount of unused memory cells of the first portion of the memory component satisfies a third threshold criterion; and 
in response to determining that the amount of unused memory cells of the first portion of the memory component satisfies the third threshold condition, assign one or more of the unused memory cells of the first portion to the second portion of the memory component.
In the same field of endeavor, Wu et al. disclose:
wherein the processing device is further to: 
determine whether an amount of unused memory cells of the first portion of the memory component satisfies a third threshold criterion [pars. 0021-0022 – It is determined if the amount of free space in the user data region exceeds a threshold]; and 
in response to determining that the amount of unused memory cells of the first portion of the memory component satisfies the third threshold condition, assign one or more of the unused memory cells of the first [pars. 0021-0022 – If the amount of free space in the user data region exceeds a threshold, the memory blocks may be converted to SLC and added to the cache region; With respect to claim 25, As per MPEP 2111.04(II), this limitation is not required as it is based on a condition that is not positively recited as occurring as part of the method].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Sehgal et al., Pudipeddi et al., and PARK et al. to include dynamically sizing the cache, as taught by Wu et al., in order to effectively utilize the free space in the memory [Wu et al. - pars. 0021-0022].

Allowable Subject Matter
Claims 4, 18, and 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 15, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY T MACKALL whose telephone number is (571)270-1172.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARRY T. MACKALL

Art Unit 2131



11 March 2021
/LARRY T MACKALL/Primary Examiner, Art Unit 2139